CONOVER, Judge,
dissenting.
I respectfully dissent.
The majority correctly notes IND.CODE 31-67-13 and In re Winship (1970), 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368, require a juvenile court's finding of delinquency be based upon proof beyond a reasonable doubt. However, the majority errs in holding the finding in this case was not based on such proof. When rendering its finding, the trial court reasoned: ~
In this particular case, we have got one witness who tells us that she was driving her car and she saw a boy running across the street and she stopped. Then she backed up and she observed what took place. She identified this young man and that identification stands without a contradiction in the mind of the Court. (Emphasis supplied).
(R. 179-180).
This language of the trial court immediately preceded the language quoted by the majority and clearly indicates the trial court's finding was based upon uncontra-dicted evidence. A finding of delinquency based on uncontradicted evidence identifying the accused as the person who committed the very act of which he is charged is a finding based upon proof beyond a reasonable doubt. This is true even though the trial court follows its finding with ill-advised and incorrect observations.
We will affirm the trial court's judgment, even if entered for the wrong reasons, if judgment can be sustained on any theory *676consistent with the evidence presented. Day v. State (1990), Ind., 560 N.E.2d 641, 643; City of Indianapolis v. Fields (1987), Ind.App., 506 N.E.2d 1128, reh. denied; First Bank of Madison v. Bank of Versailles (1983), Ind.App., 451 N.E.2d 79. Without question, the record here reveals the trial court's judgment of delinquency is supported by substantial evidence having probative value.
I would affirm the trial court.